﻿Mr. President, I am pleased to join those who have congratulated you on your well-deserved election as President of the forty-fifth session of the United Nations General Assembly. I am particularly delighted that you, a representative of a small island State, should have received this honour, at a time when the United Nations has achieved such pre-eminence.
May I also take this opportunity to endorse the tributes paid to your distinguished predecessor, his Excellency Major-General Joseph N. Garba, for his masterful management of the forty-fourth session, and to express our appreciation to His Excellency Mr. Javier Peres de Cuellar for his steadfast stewardship as Secretary-General of the Organisation. 
On behalf of the government and the people of Barbados, I should also like to avail myself of this occasion to extend a warm welcome, on behalf of the Government and the people of Barbados, to Liechtenstein, as it joins the community of nations within the Organisation.
A mere two months ago, the world seemed poised on the threshold of a new and exciting era. Prospects for world peace were better than at any other time within the 45-year history of the United Nations. Today, the crisis in the Gulf caused by Iraq's blatant aggression in invading neighbouring Kuwait is placing a damper on those prospects, and is a reminder of the fragility of peace. The Government of Barbados condemns the invasion of Kuwait and calls for an immediate and unconditional withdrawal of the Iraqi forces. We consider the invasion a flagrant violation of the norms of international law and the principles of the Charter of the United Nations.
At the beginning of the forty-fourth session of the General Assembly, no one would have predicted the significant changes which would take place throughout the world in less than one year. An end to East-West confrontation has led to significant political, social and economic changes in Eastern Europe. Today we salute the peoples of Germany on their reunification and welcome them to the United Nations as a single State.
In a similar vein, my Government is heartened by the dialogue now taking place between the Governments and the peoples of the Korean peninsula. We look forward to the early and full representation of the peoples of Korea in the United Nations in keeping with the principle of the universality of the Organisation.
My delegation is particularly encouraged by developments in southern Africa. The people of Namibia have gained their independence and have taken their rightful place in the Organisation. In South Africa, we welcome the release of Mr. Mandela, the unbanning of the African National Congress and other political parties and the relaxation of some other restrictive measures. The delegation of Barbados is also encouraged by the two rounds of talks at Groote Schuur and at Pretoria and by other areas of progress, as indicated in the report of the Secretary-General on the progress and in the implementation of the Declaration on Apartheid and its Destructive Consequences in Southern Africa, adopted by the General Assembly at its sixteenth special session.
But a great deal more still needs to be done before the system of apartheid can be abolished and a truly representative non-racial democratic society established in South Africa. The steps towards that goal, set out in the Declaration adopted at the special session, have been reaffirmed in resolution 44/244, unanimously adopted by the General Assembly on 17 September 1990. We view the developments which have occurred merely as steps in the right direction. We call on the international community to maintain all forms of pressure, including sanctions, to ensure that the evil of apartheid is eradicated from the face of the Earth. 
The war between Iraq and Iran has come to an end, the conflicts in Afghanistan and Central America have been largely resolved, and the long-standing crisis in Cambodia seems to be on the way to an acceptable resolution. One feature of the current wave of success is the primary role played by the United Nations and in particular by the Security Council. With the demise of super-Power confrontation and ideological polarisation there now exists a refreshing spirit of co-operation, and prospects for lasting world peace have never been so good. For the first time in its existence the United Nations now has an ideal opportunity to build and maintain the world order for which the Organisation was created. To do so successfully, of course, requires commitment and adherence to the principles enshrined in the United Nations Charter.
The decisive manner in which the Security Council has gone about its business in recent weeks provides tangible evidence of the crucial and unique role of the United Nations in preserving world peace and security. For as grave as is the crisis in the Gulf, it has also provided an admirable opportunity to demonstrate the extent to which the international community can co-operate in the quest for peace and justice. It is to be hoped that this new-found spirit of co-operation will prevail on other occasions when the national interests of the super-Powers happen to coincide.
Of course we fully support all the United Nations Security Council resolutions which, among other things, condemn Iraq's aggression, call for its immediate and unconditional withdrawal from Kuwait and impose mandatory economic sanctions on the aggressor. Iraq's aggression not only is a threat to international peace and security, but also brings sharply into focus the inherent vulnerability of small States to assaults on their security, sovereignty and territorial integrity, and it points to the vital need small States have for the United Nations to safeguard their interests. It is thus critically important that the United Nations should prevail in the current crisis, not because this may be in the strategic interest of the ,ore powerful nations but because what Iraq has done violates fundamental principles of international law which govern relations among States.
If any good is to come from this crisis it is my Government’s fervent hope that, after the withdrawal of Iraqi forces and the restoration of the sovereignty of Kuwait, the Organisation will turn its urgent attention with equal vigour to finding a peaceful and comprehensive settlement of the outstanding conflicts in the Middle East.
The new-found spirit of international political co-operation, marked by the decrease in ideological tensions, presents a golden opportunity for the powerful and industrially advanced States to bring about a major redistribution of resources in the creation of a new world order.
However, we fear, with some justification, that the industrialised nations may be directing their attention internally, within the Worth, at the expense of the South. As the East-West divide narrows, the North-South gap seems to widen. And so we rewind the countries of the North that developing countries continue to face burdens such as the net outflow of resources, increasing trade protectionist, the reduction of concessionary and other financial flows, and ever-increasing oil prices. Unless the international community addresses these critical problem I fear that the international peace and security for which we all so desperately yearn will continue to elude us. Through new and creative solutions let us reap the dividends of our investment in peace - perhaps in different ways, but equitably distributed.
While Barbados is concerned about the economic plight o£ developing countries in general, I take this opportunity to highlight some of our own special problems as a small, middle-income, inland, developing State. My country, Barbados, is excluded from the debt-relief programme of the international financial institutions because we were not classified as a least developed country. Other debt-reduction plans do not address our peculiar situation. Continued access to concessionary financing is being effectively denied us because of an over-emphasis on the gross national product (GDP) per capita criterion, precisely at a time when our economy faces great challenges. The irony is that we are being penalised for sound economic management.
The Government of Barbados is of the view that а more dynamic and realistic approach to the provision of development assistance must be adopted. This should give due emphasis to the regional and subregional dimensions of development. For it has become abundantly clear that development will, in the final analysis, be fragile if the need for regional linkages, co-ordination and complementarily are not recognised. In addition, increased emphasis must be placed on enhancing the role of developing countries as suppliers of the inputs, both material and advisory, for regional technical assistance programmes funded by the United Nations.
Perhaps no greater challenge faces mankind in the closing decade of this century than that of fostering environmentally sound economic development. This task has been entrusted, as it should be, to the United Nations Conference on Environment and Development, to be held in Brazil in 1992. The success of the 1992 Conference will depend on our ability reach agreement on measures to e chance resource and technology transfers to developing countries. This is essential if developing countries are to be enabled to play their role in implementing more sustainable patterns of development. 
Today there is widespread international concern about the problem of drug trafficking. This concern was evident at the forty-fourth session of the United Nations General Assembly and at the seventeenth special session, devoted to international co-operation against illicit production, supply, demand, trafficking and distribution of narcotic drugs and psychotropic substances.
It is the view of my delegation that one of the major advances at the seventeenth special session was the recognition that the demand for narcotic drugs is as deserving of concerted international action as the supply. Further emphasis was given to the demand component by the Declaration adopted at the World Ministerial Summit to Seduce the Demand for Drugs and to Combat the Cocaine Threat, held in London in April this year. We believe that the measures contained in the London Declaration will greatly complement the existing multilateral framework to combat drug abuse.
In my country, Barbados, our Parliament this year passed new and extensive legislation to combat drug trafficking. Provision baa been made to forfeit and confiscate the drug-related assets of convicted drug offenders. Penalties for drug-related offences have been sharply increased and new offences relating to drug trafficking have been created. I am happy to report that Barbados will shortly accede to the Vienna Convention on narcotic drugs and psychotropic substances.
It is my Government's belief that an indispensable condition for peace among nations and the rational development of the resources of this planet for the good of all peoples is the observance of human rights and democracy. 
It is for that reason that the government of Barbados pursues policies of creating and strengthening international instruments for the promotion of human rights. It is for that reason that the Government of Barbados will speak out wherever and whenever flagrant abuses of human rights and violent usurpations of democracy occur. It is also for that reason that we condemned the recent violent assault on the democratically elected Government of our sister republic of Trinidad and Tobago.
In pursuance of our policy to support instruments that promote human rights, I am happy to announce that I have today deposited my country's instrument of ratification of the historic Convention on the Sights of the Child.
Barbados looks forward also to the adoption of a Convention on the Protection of the Sights of all Migrant Workers and Their Families, so that thousands of men and women from developing countries who contract to work in foreign lands will be protected from exploitation and abuse.
The international community is familiar with the efforts of the Haitian people to achieve social and economic progress within a stable democratic framework. The Heads of Government of Caribbean countries have, over the years, followed the situation in Haiti with deep concern for the welfare of the Haitian people. Caribbean Community Ministerial Missions and Working Groups of Senior Electoral Officers from Caribbean States have visited Haiti in the past year, seeking to help our sister Caribbean country in its efforts at democratisation and economic development. At their meeting in Jamaica, in July 1990, Reads of Government of Caribbean States reaffirmed their willingness to co-operate with the Government and people of Haiti, with the United Nations and with the Organisation of American States in providing assistance for the holding of free and fair elections in Haiti. 
The General Assembly at its forty-fifth session will be asked to consider a resolution co-sponsored by Caribbean and Latin American States requesting assistance with the electoral process in Haiti. We hope that that resolution will receive the unanimous support of this Assembly and that its provisions will be implemented without delay.
Despite the serious threat to international peace and security currently confronting the world - indeed, ironically, almost because of it - the forty-fifth session of the Assembly has opened in an unprecedented atmosphere of optimism, expectation and confidence.
At this critical juncture in history, States Members of the United Nations must use this momentum to forge a co-operative approach to the management of our planet Earth that addresses the root causes of conflict, inter alia the extreme economic and social inequalities between and within States, hunger, poverty and disease.
Man, who has created the computer and conquered the moon, who has split the atom and decoded the gene, now has the chance in an age of entente to harness his creativity intelligently towards the development of the whole human family and towards the preservation and enhancement of the environment in which he lives. It is appropriate and necessary that the United Nations should take the lead in structuring the new agenda for development for all by the year 2000.
